The opinion of the court was delivered, July 2d 1873, by
Williams, J. —
It is clear that the decree in this case must be reversed. The evidence in support of Runk’s claim for services rendered the partnership, was sufficient to justify the administrators in allowing the surviving partner credit for its payment, even if they would be chargeable for allowing the credit if the claim had not been shown to be valid. The testimony of Jonas Moist was positive and uncontradicted, that all the partners agreed to pay Runk wages for all the time he stayed with them ; and that the surviving partners'settled with him, and paid him the amount they thought they honestly owed him. How, then, can it be said that there was no evidence of a contract or express promise to pay for the services ? The evidence, if believed, was clearly sufficient not only to establish the contract, but the value of the services. What better evidence then could have been given to show *168that the claim was valid, and that the credit for its payment was properly allowed? If it is not just, why should the surviving partners have paid it, when two-thirds of the amount came out of their own pockets ? There is no pretence that they were guilty of fraud or collusion in making settlement. The auditor failed to-discover any evidence of fraud or collusion. We do not believe, say the court, that any fraud was intended here on their part. If then the settlément was made in good faith, it was binding on the administrators, and they had no right to refuse the credit. If it had been made in the lifetime of the deceased partner, it is clear that he would have been bound by it, unless he could have shown that it was fraudulently and collusively made. Why then should it not be binding on his administrators? The principle which governs the decision of this case, is that the acts of one partner within the scope of his authority, are binding on his copartners, and if he acts in good faith, he is not responsible to them for any loss arising from mere mistake or error of.judgment. It was the duty of the surviving partners to make the settlement, and as it was honestly and fairly made, the administrators were bound by it. The Orphans’ Court was therefore in error in surcharging the administrators with the sum of four hundred dollars, and directing that they should pay the costs of the proceeding, including the costs of the audit.
Decree reversed, and the report of the auditor confirmed, with the exception of so much thereof as finds the costs of the audit be paid out of the money of Moses Moist, in the hands of M. E. H. Kinsel and Wm. R. B. Brat-ton, his administrators. And it is further ordered and decreed, that the costs of the audit and of the proceedings in the Orphans’ Court, and the costs of this appeal, be paid by the appellees.